

115 HR 7137 IH: Reverend James Lawson, Jr. Congressional Gold Medal Act
U.S. House of Representatives
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7137IN THE HOUSE OF REPRESENTATIVESNovember 15, 2018Mr. Khanna (for himself, Ms. Barragán, Ms. Bass, Mr. Brady of Pennsylvania, Mr. Carson of Indiana, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Cummings, Mr. DeSaulnier, Mrs. Dingell, Mr. Evans, Ms. Jayapal, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Lofgren, Mr. Meeks, Ms. Moore, Mr. Moulton, Ms. Norton, Mr. Ryan of Ohio, Ms. Wilson of Florida, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award a Congressional Gold Medal to Reverend James Morris Lawson, Jr., in recognition of his
			 contributions to the United States through the promotion of nonviolence
			 during the Civil Rights movement and beyond.
	
 1.Short titleThis Act may be cited as the Reverend James Lawson, Jr. Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)Reverend James Morris Lawson, Jr. (Rev. Lawson) was born in Uniontown, Pennsylvania, on September 22, 1928, to Reverend James Morris Lawson, Sr. and Philane May Cover.
 (2)Rev. Lawson received his local preacher’s license in 1947, the same year he graduated from high school.
 (3)While attending Baldwin-Wallace College, Rev. Lawson joined the Fellowship of Reconciliation, the oldest pacifist organization in the United States and an advocate of nonviolent resistance to racism, as well as the Congress of Racial Equality, where he was exposed to the nonviolent teachings of world-renowned civil rights and spiritual leader Mohandas K. Gandhi (Gandhi).
 (4)From 1953 to 1956, Rev. Lawson served as a Methodist missionary at Hislop College in Nagpur, India, where he continued his studies of satyagraha, Gandhi’s philosophy of nonviolent resistance, and met with associates and fellow students of Gandhi.
 (5)Rev. Lawson was instrumental in bringing the message of Gandhi to the United States. (6)Rev. Lawson viewed segregation in the United States as much like the untouchables of India and was inspired by the view of Gandhi that it could be through African Americans that the unadulterated message of nonviolence will be delivered to the world..
 (7)In 1956, Rev. Lawson enrolled in the Oberlin School of Theology in Ohio, where he first met Rev. Dr. Martin Luther King, Jr. (Dr. King), who urged Rev. Lawson to move to the South to spread his teachings on nonviolence, saying Don’t wait! Come now! You’re badly needed. We don’t have anyone like you!.
 (8)In 1957, Rev. Lawson answered the call of Dr. King, moving to Nashville, Tennessee, and enrolling at Vanderbilt Divinity School as the second African-American student in its history.
 (9)Rev. Lawson opened a Fellowship of Reconciliation field office, became the southern secretary for the organization, and held seminars to train volunteers in Gandhian tactics of nonviolent direct action.
 (10)Rev. Lawson was an advisor for the Little Rock Nine, teaching the students, in the living room of Arkansas NAACP Chair Daisy Bates, how to resist their opponents using the superior weapons offered by nonviolence.
 (11)Rev. Lawson led the Nashville sit-in campaign of 1960 that successfully challenged Jim Crow and trained a new generation of civil rights activists. (12)In 1960, the Southern Christian Leadership Conference, led by Ella Baker, organized the Student Nonviolent Coordinating Committee, with Rev. Lawson writing the statement of purpose for the organization and delivering the keynote speech at the organization’s founding meeting in April of that year.
 (13)Rev. Lawson, and the activists he trained, organized many famous campaigns, including the Freedom Rides, Freedom Schools, 1963 March on Washington, Mississippi Freedom Summer, Mississippi Freedom Democratic Party, 1963 Birmingham Children's Crusade, 1965 Selma Voting Rights Movement, and 1966 Chicago Open Housing Movement.
 (14)In 1968, Rev. Lawson chaired the strike committee for the Memphis Sanitation Workers, a campaign that advanced the slogan “I Am A Man” and was the first successful effort to organize African-American municipal workers in the South.
 (15)Dr. King lauded Rev. Lawson as the leading theorist and strategist of nonviolence in the world and civil rights leader Diane Nash stated that Rev. Lawson’s impact was fundamental and tremendous. I think that he, more than anyone else really, is why the civil rights movement was nonviolent.
 (16)In 1974, Rev. Lawson became pastor of Holman United Methodist Church in Los Angeles, where he continued his nonviolent advocacy for racial equality and social justice, including through Clergy and Laity United for Economic Justice, the Southern Christian Leadership Conference, the American Civil Liberties Union, Interfaith Communities United for Peace and Justice, the National Committee for Worker Justice, and many others.
 (17)Rev. Lawson received dozens of awards, honorary degrees, and lectureships, including the National Civil Rights Museum Freedom Award, Vanderbilt University’s Walter R. Murray Distinguished Alumnus Award, Harvard University’s Henry Luce Lectureship, and recognition for his leadership and lifetime achievements from the Congressional Black Caucus Foundation and the American Civil Liberties Union.
 (18)Rev. Lawson has played an invaluable role in the progress of the United States due to his tireless work to create what Dr. King called a beloved community where people treat each other with respect and dignity and end all forms of violence in favor of a politics of love.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design to Reverend James Morris Lawson, Jr., in recognition of his contributions to the United States.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			